DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57(January 7, 2019) (“2019 PEG”). 
Regarding claim 1 
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “…obtaining a set of items that have been grouped together as matching items in a group, wherein the items in the group comprise the set of items; performing an ensemble mismatch detection,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could group set of items based on the matching items from a group using observation and evaluation method. 
“comprising: performing multiple detection models on the set of items to generate respective outputs regarding mismatches; and combining the respective outputs to determine whether a quantity of detected mismatches is at least a predetermined threshold;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could combine respective outputs of mismatch items using observation and evaluation method to determine quantity of detected mismatches. 
“when the quantity of detected mismatches is at least the predetermined threshold, separating at least one of the set of items from the group; and when the quantity of detected mismatches is not at least the predetermined threshold, maintaining each item of the set of items in the group.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and separate items or maintain items based on comparing the mismatch items to a predetermined threshold using observation and evaluation method.  

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 2
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein: the set of items consists of two items; and the group comprises three or more items.”
This limitation just places restrictions on what the set of items include and it doesn’t change the fact that the underlying manipulation with the set of items consists of could be mental.  
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 3
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein: multiple respective instances of the ensemble mismatch detection are performed in parallel with each other on each pair of the items of the three or more items”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could perform detecting/obtaining set of items at a same time using his or her head. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 4
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  
Step 2A Prong 2: The claim recites “wherein the multiple detection models comprise: a Siamese network model with contrastive loss based at least in part on at least one of a respective title or a respective description for each of the set of items.” This limitation doesn’t make use of or apply the abstract ideas of claim 1 to improve technology rather, it's just describing the models that are evaluated in claim 1, therefore it's "specifying a particular field of use” see MPEP 2106.05(h). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 5
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  

Step 2A Prong 2: The claim recites “wherein the multiple detection models further comprise:601519171.332Docket No. 6328US01/1761284.1245 the Siamese network model with contrastive loss based at least in part on one or more respective attributes for each of the set of items.” This limitation doesn’t make use of or apply the abstract ideas of claim 4 to improve technology rather, it's just describing the models that are evaluated in claim 4, therefore it's "specifying a particular field of use” see MPEP 2106.05(h). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 6
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  
Step 2A Prong 2: The claim recites “wherein the multiple detection models comprise: a convolutional neural network based on a respective title word matrix for each of the items.” This limitation doesn’t make use of or apply the abstract ideas of claim 1 to improve technology rather, it's just describing the models that are evaluated in claim 1, therefore it's "specifying a particular field of use” see MPEP 2106.05(h). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 7
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the multiple detection models comprise: a fuzzy matching based on respective titles of the items.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could perform string matching based on evaluation and observation method. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 8
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the predetermined threshold is one”
This limitation just places restrictions on the predetermined threshold is one and it doesn’t change the fact that the underlying manipulation could be mental.  

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 9
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the multiple detection models are performed in parallel with each other on the set of items.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could perform detecting/obtaining set of items at a same time using his or her head. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 10
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein a quantity of the multiple detection models is at least three.”
This limitation just places restrictions on the multiple detection models is at least three and it doesn’t change the fact that the underlying manipulation could be mental.  

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 11
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“…obtaining a set of items that have been grouped together as matching items in a group, wherein the items in the group comprise the set of items; performing an ensemble mismatch detection,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could group set of items based on the matching items from a group using observation and evaluation method. 
“comprising: performing multiple detection models on the set of items to generate respective outputs regarding mismatches; and combining the respective outputs to determine whether a quantity of detected mismatches is at least a predetermined threshold;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could combine respective outputs of mismatch items using observation and evaluation method to determine quantity of detected mismatches. 
“when the quantity of detected mismatches is at least the predetermined threshold, separating at least one of the set of items from the group; and when the quantity of detected mismatches is not at least the predetermined threshold, maintaining each item of the set of items in the group.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify and separate items or maintain items based on comparing the mismatch items to a predetermined threshold using observation and evaluation method.  
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 12
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein: the set of items consists of two items; and the group comprises three or more items.”
This limitation just places restrictions on what the set of items include and it doesn’t change the fact that the underlying manipulation with the set of items consists of could be mental.  
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 13
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein: multiple respective instances of the ensemble mismatch detection are performed in parallel with each other on each pair of the items of the three or more items”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could perform detecting/obtaining set of items at a same time using his or her head. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 14
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  
Step 2A Prong 2: The claim recites “wherein the multiple detection models comprise: a Siamese network model with contrastive loss based at least in part on at least one of a respective title or a respective description for each of the set of items.” This limitation doesn’t make use of or apply the abstract ideas of claim 1 to improve technology rather, it's just describing the models that are evaluated in claim 1, therefore it's "specifying a particular field of use” see MPEP 2106.05(h). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 15
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  

Step 2A Prong 2: The claim recites “wherein the multiple detection models further comprise:601519171.332Docket No. 6328US01/1761284.1245 the Siamese network model with contrastive loss based at least in part on one or more respective attributes for each of the set of items.” This limitation doesn’t make use of or apply the abstract ideas of claim 4 to improve technology rather, it's just describing the models that are evaluated in claim 4, therefore it's "specifying a particular field of use” see MPEP 2106.05(h). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 16
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  
Step 2A Prong 2: The claim recites “wherein the multiple detection models comprise: a convolutional neural network based on a respective title word matrix for each of the items.” This limitation doesn’t make use of or apply the abstract ideas of claim 1 to improve technology rather, it's just describing the models that are evaluated in claim 1, therefore it's "specifying a particular field of use” see MPEP 2106.05(h). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 17
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the multiple detection models comprise: a fuzzy matching based on respective titles of the items.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could perform string matching based on evaluation and observation method. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 18
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the predetermined threshold is one.”
This limitation just places restrictions on the predetermined threshold is one and it doesn’t change the fact that the underlying manipulation could be mental.  
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 19
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the multiple detection models are performed in parallel with each other on the set of items.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could perform detecting/obtaining set of items at a same time using his or her head. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding claim 20
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein a quantity of the multiple detection models is at least three.”
This limitation just places restrictions on the multiple detection models is at least three and it doesn’t change the fact that the underlying manipulation could be mental.  
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 11250042 B2) in view Kalinin et al. (US 2015/0379117 A1). 
Regarding claim 1
Chang teaches a system comprising: one or more processors; (processor 602 see FIG. 6)
and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors (col 4 lines 53-60 “The computing system 200 can be implemented with a suitable combination of hardware and/or software, and generally includes one or more suitably configured or programmed hardware processors (such as central process (DSPs), field-programmable gate array”)
and perform: obtaining a set of items that have been grouped together as matching items in a group, (col 8 lines 24-28 “The method 400 begins, at 402, with the receipt of data triplets 204 (c, am, Vm) to be merged with the taxonomy 202, more specifically, with a subgraph of the taxonomy 202 that corresponds to category c.”)
wherein the items in the group comprise the set of items; (col 5 lines 3-10 “The computing system 200 stores data structures representing a taxonomy 202 (e.g., a plant taxonomy as illustrated in FIG. 1) and data triplets 204 (each specifying a category and an attribute-value pair) to be merged into the taxonomy 202, these data structures may, for instance, be entries in a database. The data triplets 204 may, for example, take the form of string-valued three-component vectors (C, am, vm)”)
performing an ensemble mismatch detection, (col5 lines 46-48 “An ensemble classifier 220 then determines suitable merge actions and associated confidence scores, collectively 214, for the conflation candidates 224 and the associated data triplet 204.”)
comprising: performing multiple detection models on the set of items to generate respective outputs regarding mismatches; (col 10 lines 35-42 “the conflation candidates 224 are provided to multiple classifier models, collectively the ensemble classifier 220. In operation 408, each classifier model determines—independently from the other models—an appropriate merge action to be taken for each conflation candidate 224 by classifying each candidate 224 as one of a duplicate match, a value match, an attribute match, or a mismatch of the attribute-value pair (am, vm) of the new data triplet 204.”)
and combining the respective outputs to determine whether a quantity of detected mismatches is at least a predetermined threshold; (col 11 lines 3-15 “The decision tree model builds upon the naïve heuristic model to provide a more automated approach to classification using manually engineered features, and to avoid issues associated with hard-coding thresholds for manual classification. In various embodiments, the decision tree discriminates between duplicate matches, value matches, and attribute matches. To identify mismatches, a simple attribute-based heuristic is used to decide whether or not a new attribute is to be created in the taxonomy 202. Specifically, in one embodiment, if ϕattr(am,ai) <0.6 and ϕattr(am,ai)<0.6, the conflation candidate 224 is deemed a mismatch, calling for am to be added as a new attribute. ”)
Chang does not teach when the quantity of detected mismatches is at least the predetermined threshold, separating at least one of the set of items from the group; 
…
and when the quantity of detected mismatches is not at least the predetermined threshold, maintaining each item of the set of items in the group.  
Kalinin teaches when the quantity of detected mismatches is at least the predetermined threshold, separating at least one of the set of items from the group; (para [0044] “Additionally, the presence of a weighted (or scored) edge between two nodes of the graph indicates that the two items corresponding to those nodes are members of an aligned item pair. In some embodiments, some nodes of the graph may be removed if they are not coupled to another node by an edge meeting a threshold score. For instance, if a threshold of 9,000 were applied to the illustrated graph, the edge between item 816 and item 804 would be removed (since the score of that edge is 8400, which is less than 9,000).”)
…
and when the quantity of detected mismatches is not at least the predetermined threshold, maintaining each item of the set of items in the group (para [0025] “in various embodiments, the variant detection component may be configured to perform a graph clustering algorithm or technique to determine the aforesaid cluster of nodes. In some embodiments, some edges (corresponding to assigned similarity scores) may be omitted from the above analysis. For instance, in one embodiment, variant detection component 100 may be configured to omit edges that do not meet a threshold (i.e., the similarity Score of the edge does not meet a threshold specifying a minimum similarity score).”).
Chang and Kalinin are analogous art because they are both directed determining set of data items. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified taxonomy enrichment using ensemble classifiers of Chang to include a quantity of detected mismatches when compare to a predetermined threshold and maintaining each item of the set of items in the group of Kalinin in order to quickly determine which group of data set needs to be cluster or omit based upon the comparison of predetermined threshold as disclosed by Kalinin (para [0025] “in various embodiments, the variant detection component may be configured to perform a graph clustering algorithm or technique to determine the aforesaid cluster of nodes. In some embodiments, some edges (corresponding to assigned similarity scores) may be omitted from the above analysis. For instance, in one embodiment, variant detection component 100 may be configured to omit edges that do not meet a threshold (i.e., the similarity Score of the edge does not meet a threshold specifying a minimum similarity score).”).
Regarding claim 11
Claim 11 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 


Regarding claim 2
Chang in view of Kalinin teaches the system of claim 1.
Chang further teaches wherein: the set of items consists of two items; and the group comprises three or more items (col 5 lines 3-10 “The computing system 200 stores data structures representing a taxonomy 202 (e.g., a plant taxonomy as illustrated in FIG. 1) and data triplets 204 (each specifying a category and an attribute-value pair) to be merged into the taxonomy 202, these data structures may, for instance, be entries in a database. The data triplets 204 may, for example, take the form of string-valued three-component vectors (C, am, vm)”).
Regarding claim 12
Claim 12 recites analogous limitations to claim 2 and therefore is rejected on the same ground as claim 2. 

Regarding claim 3
Chang in view of Kalinin teaches the system of claim 2.
Kalinin further teaches wherein: multiple respective instances of the ensemble mismatch detection are performed in parallel with each other on each pair of the items of the three or more items (Examiner notes that the teaching of Kalinin define each node corresponds to an item as evidence in item 502 of FIG. 5 and one or more nodes are cluster in parallel see para [0045] “In one particular embodiment, the method may include performing a parallel graph clustering algorithm to determine a one or more clusters of nodes. In some embodiments, the method may include utilizing the Markov Clustering (MCL) technique to deter mine one or more clusters of nodes.”). 
Chang and Kalinin are analogous art because they are both directed determining set of data items. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified taxonomy enrichment using ensemble classifiers of Chang to include performing parallel with each other on each pair of the items of the three or more items of Kalinin in order to quickly determine which group of data set needs to be cluster as disclosed by Kalinin (para [0045] “In one particular embodiment, the method may include performing a parallel graph clustering algorithm to determine a one or more clusters of nodes. In some embodiments, the method may include utilizing the Markov Clustering (MCL) technique to determine one or more clusters of nodes.”). 
Regarding claim 13
Claim 13 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.

 Regarding claim 8
Chang in view of Kalinin teaches the system of claim 1.
Chang further teaches wherein the predetermined threshold is one. (Col 10 lines 55-66 “(In a variation, a second condition may be imposed to ensure separately that the attributes of the data triplet 204 and the conflation candidate also match.) Otherwise, if ρ.sub.val (v.sub.m,v.sub.i.sub.j)≥0.60, the conflation candidate is classified as a value match. If ρ.sub.val (v.sub.m,v.sub.i.sub.j)<0.60, but ϕ.sub.attr(a.sub.m,a.sub.i)≥0.75, the conflation candidate is classified as an attribute match. The indicated threshold values (i.e., 0.95, 0.6, and 0.75 for the various similarity scores) are merely non-limiting examples, and other values may be 65 used. Suitable threshold values may be determined by hand using trial and error, or may be learned statistically.”) 
Regarding claim 18
Claim 18 recites analogous limitations to claim 8 and therefore is rejected on the same ground as claim 8.

Regarding claim 9
Chang in view of Kalinin teaches the system of claim 1.
Kalinin further teaches wherein the multiple detection models are performed in parallel with each other on the set of items (para [0045] “e. In one particular embodiment, the method may include performing a parallel graph clustering algorithm to determine a one or more clusters of nodes. In some embodiments, the method may include utilizing the Markov Clustering (MCL) technique to deter mine one or more clusters of nodes.”)
Chang and Kalinin are analogous art because they are both directed determining set of data items. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified taxonomy enrichment using ensemble classifiers of Chang to include performing parallel with each other on each pair of the items of the three or more items of Kalinin in order to quickly determine which group of data set needs to be cluster as disclosed by Kalinin (para [0045] “In one particular embodiment, the method may include performing a parallel graph clustering algorithm to determine a one or more clusters of nodes. In some embodiments, the method may include utilizing the Markov Clustering (MCL) technique to determine one or more clusters of nodes.”). 
Regarding claim 19
Claim 19 recites analogous limitations to claim 9 and therefore is rejected on the same ground as claim 9.

Regarding claim 10
Chang in view of Kalinin teaches the system of claim 1.
Chang further teaches wherein a quantity of the multiple detection models is at least three (col 12 lines 25-33 “In some embodiments, the overall classification for a given conflation candidate 224 is obtained from the classifications of the individual classifier models by with three models (e.g., the naïve heuristic model, decision tree model, and neural network model described above… As will be appreciated, the ensemble classifier 220 may have more than three classifier models, or only two classifier models, and the voting rules and supplemental rules governing special cases e.g., with only two models, the case of a tie) may be defined to always reach an overall, final classification decision)” also see col 20 Example 20 “wherein the plurality of classifier models includes a naïve heuristic model, a decision tree model, and a neural network model”).
Regarding claim 20
Claim 20 recites analogous limitations to claim 10 and therefore is rejected on the same ground as claim 10.

Claim(s) 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 11250042 B2) in view Kalinin et al. (US 2015/0379117 A1) and further in view of Guo et al. (US 2018/0218429 A1). 
Regarding claim 4
Chang in view of Kalinin teaches the system of claim 1.
Chang in view of Kalinin does not teach wherein the multiple detection models comprise: a Siamese network model with contrastive loss based at least in part on at least one of a respective title or a respective description for each of the set of items.  
Guo teaches wherein the multiple detection models comprise: a Siamese network model with contrastive loss based at least in part on at least one of a respective title or a respective description for each of the set of items (para [0051] “In many embodiments, training the two-branch Siamese CNN model can comprise an activity of inputting a plurality of pairs of digital images of the plurality of digital images into the two-branch Siamese CNN model. Each pair of the plurality of pairs of digital images can be labeled as similar or dissimilar before being input into the two-branch Siamese CNN model. Training the two-branch Siamese CNN model also can comprise an activity of determining a distance between the 100-dimensional vector (or other n-dimensional vector) of each digital image of each pair of the plurality of pairs of digital images. Training the two-branch Siamese CNN model also can comprise an activity of determining the contrastive loss for each pair of the plurality of pairs of digital images using a first set of rules.”).
Chang, Kalinin and Guo are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified taxonomy enrichment using ensemble classifiers of Chang in view of Kalinin to include Siamese Convolutional Neural Network of Guo in order to determine the contrastive loss for each pair of the plurality of pairs of digital images and accurately classify which pair of images are similar to one another as disclosed by Guo (para [0045] “In one particular embodiment, the method may include performing a parallel graph clustering algorithm to determine a one or more clusters of nodes. In some embodiments, the method may include utilizing the Markov Clustering (MCL) technique to determine one or more clusters of nodes.”). 
Regarding claim 14
Claim 14 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4. 

Regarding claim 5
Chang in view of Kalinin with Guo teaches the system of claim 4.
Guo further teaches wherein the multiple detection models further comprise:601519171.332Docket No. 6328US01/1761284.1245 the Siamese network model with contrastive loss based at least in part on one or more respective attributes for each of the set of items (Examiner notes that the content based features comprise item attributes, item images and text as evidence by para [0048] and see contrastive loss describe in para [0051] “In many embodiments, training the two-branch Siamese CNN model can comprise an activity of inputting a plurality of pairs of digital images of the plurality of digital images into the two-branch Siamese CNN model. Each pair of the plurality of pairs of digital images can be labeled as similar or dissimilar before being input into the two-branch Siamese CNN model. Training the two-branch Siamese CNN model also can comprise an activity of determining a distance between the 100-dimensional vector (or other n-dimensional vector) of each digital image of each pair of the plurality of pairs of digital images. Training the two-branch Siamese CNN model also can comprise an activity of determining the contrastive loss for each pair of the plurality of pairs of digital images using a first set of rules.”).
Chang, Kalinin and Guo are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified taxonomy enrichment using ensemble classifiers of Chang in view of Kalinin to include Siamese Convolutional Neural Network of Guo in order to determine the contrastive loss for each pair of the plurality of pairs of digital images and accurately classify which pair of images are similar to one another as disclosed by Guo (para [0045] “In one particular embodiment, the method may include performing a parallel graph clustering algorithm to determine a one or more clusters of nodes. In some embodiments, the method may include utilizing the Markov Clustering (MCL) technique to determine one or more clusters of nodes.”). 
Regarding claim 15
Claim 15 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5. 

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 11250042 B2) in view Kalinin et al. (US 2015/0379117 A1) and further in view of Wen et al. (US 2019/0065589 A1). 
Regarding claim 6
Chang in view of Kalinin teaches the system of claim 1.
Chang in view of Kalinin does not teach wherein the multiple detection models comprise: a convolutional neural network based on a respective title word matrix for each of the items.  
Wen teaches wherein the multiple detection models comprise: a convolutional neural network based on a respective title word matrix for each of the items (Examiner notes that Wen teaches multiple classifiers which include text classifier and image classifier and image classifier include CNN as evidence by para [0010, 0061] and the respective title word matrix is described in para [0058] “This process can be repeated for every title, bread crumb, or other text in a training set. Finally, for the Fisher vector pooling, a giant matrix of Nx(2*K) can be generated (where N is the total number of product titles or other text descriptions in the training data) which can be input to a multi-class linear support vector machine (SVM) classifier or other suitable classifier. Likewise, for the average pooling or max pooling approaches, an NxK matrix can be input to the SVM classifier.”).
Chang, Kalinin and Wen are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified taxonomy enrichment using ensemble classifiers of Chang in view of Kalinin to include convolutional neural network based on a respective title word matrix of Wen in order to generate feature vector from title or text for a given matrix and train a classifier effectively as disclosed by Wen ([0058] “This process can be repeated for every title, bread crumb, or other text in a training set. Finally, for the Fisher vector pooling, a giant matrix of Nx(2*K) can be generated (where N is the total number of product titles or other text descriptions in the training data) which can be input to a multi-class linear support vector machine (SVM) classifier or other suitable classifier. Likewise, for the average pooling or max pooling approaches, an NxK matrix can be input to the SVM classifier.”).
Regarding claim 16
Claim 16 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6. 

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 11250042 B2) in view Kalinin et al. (US 2015/0379117 A1) and further in view of He et al. (US Pat No. 10664512 B1). 
Regarding claim 7
Chang in view of Kalinin teaches the system of claim 1.
Chang in view of Kalinin does not teach wherein the multiple detection models comprise: a fuzzy matching based on respective titles of the items.
He teaches wherein the multiple detection models comprise: a fuzzy matching based on respective titles of the items. (Col 16 lines 50-57 “In another example, this may be a subset of all the available media collections. In yet another example, a candidate set of media collections may be retrieved based on a partial, fuzzy match of the query and the title of the media collection. For example, if the user searches for “Venice Beach,” the candidates may include “Santa Monica Beach” since it includes the word “beach.””)
Chang, Kalinin and He are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified taxonomy enrichment using ensemble classifiers of Chang in view of Kalinin to include fuzzy matching based on respective titles of an item of He in order to quickly match query input by user and provide the matching result efficiently as disclosed by He (col 16 lines 50-57 “In another example, this may be a subset of all the available media collections. In yet another example, a candidate set of media collections may be retrieved based on a partial, fuzzy match of the query and the title of the media collection. For example, if the user searches for “Venice Beach,” the candidates may include “Santa Monica Beach” since it includes the word “beach.””)
Regarding claim 17
Claim 17 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126